                  Case 19-10953-CSS                  Doc 459         Filed 10/16/19           Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                            )   Chapter 11
                                                                      )
                                       1
    KONA GRILL, INC., et al.,                                         )   Case No. 19-10953 (CSS)
                                                                      )
                                           Debtors.                   )   (Jointly Administered)
                                                                      )
                                                                      )   Docket No. 458

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

FORREST HOUKU, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On October 15, 2019, I caused to be served the “Staffing Report of Alvarez & Marsal North
   America, LLC for the Period from September 1, 2019 through September 30, 2019,” dated
   October 15, 2019 [Docket No. 458], by causing true and correct copies to be:

      a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
         to those parties listed on the annexed Exhibit A, and

      b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc. (6690); Kona
Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona Texas Restaurants, Inc. (4089);
Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill International, Inc. (7911); and Kona
Grill Puerto Rico, Inc. (7641). The headquarters and service address for the above-captioned Debtors is 15059 North Scottsdale
Road, Suite 300, Scottsdale, Arizona 85254.



                                                               -1-
               Case 19-10953-CSS           Doc 459        Filed 10/16/19     Page 2 of 8



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                         /s/ Forrest Houku
                                                                         Forrest Houku
 Sworn to before me this
 16th day of October, 2019
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021




                                                    -2-

T:\CLIENTS\KONAGR\AFFIDAVITS\SEPT 2019 A&M STAFFING REPORT_DI 458_AFF_10-15-19.DOCX
Case 19-10953-CSS   Doc 459   Filed 10/16/19   Page 3 of 8




                    EXHIBIT A
                                                    Kona Grill, Inc.
                           Case 19-10953-CSS        Doc 459 List
                                                     Service Filed 10/16/19          Page 4 of 8
Claim Name                                Address Information
AMERICAN EXPRESS TRAVEL RELATED           C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO, INC.
ARTURO GONZALEZ MARTIN, ESQ               (COUNSEL FOR BALLESTER HERMANOS, INC.) PO BOX 193377 SAN JUAN PR 00919-3377
BALLESTER HERMANOS, INC.                  PO BOX 364548 SAN JUAN PR 00936-4548
BERDON, YOUNG & MARGOLIS, P.C.            (COUNSEL FOR KONA MACADAMIA INC.) ATTN: STUART A. MARGOLIS, ESQ. 350 ORANGE
                                          STREET, 2ND FLOOR NEW HAVEN CT 06511
BEWLEY, LASSLEBEN & MILLER, LLP           (COUNSEL FOR THE IRVINE COMPANY, LLC ATTN: ERNIE ZACHARY PARK 13215 E. PENN
                                          ST., SUITE 510 WHITTIER CA 90602
BUCHALTER,   A PROFESSIONAL CORPORATION   (COUNSEL FOR WILLIE ITULE PRODUCE, INC.) ATTN: NANCEY K SWIFT 16435 NORTH
                                          SCOTTSDALE ROAD, SUITE 440 SCOTTSDALE AZ 85254-1754
BUCHANAN INGERSOLL & ROONEY PC            (COUNSEL FOR KEY BANK NATIONAL ASSOCIATION) ATTN: MARY CALOWAY, ESQ. 919 NORTH
                                          MARKET STREET, SUITE 990 WILMINGTON DE 19801
CBL & ASSOCIATES MANAGEMENT, INC.         2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
CONNOLLY GALLAGHER LLP                    (COUNSEL FOR RPAI OAK BROOK PROMENADE, LLC) ATTN: KAREN C. BIFFERAO, ESQ/KELLY
                                          M. CONLAN, ESQ 1201 NORTH MARKET STREET 20TH FLOOR WILMINGTON DE 19801
COOLSPRINGS MALL, LLC                     2030 HAMILTON PLACE BLVD STE 500 CHATTANOOGA TN 37421
EDWARD DON & COMPANY                      ATTN: JOHN FAHEY 9801 ADAM DON PARKWAY WOODRIDGE IL 60517
EDWARD DON & COMPANY                      3501 PLANO PKWY THE COLONY TX 75056-5245
FOLEY HOAG LLP                            (COUNSEL FOR KGA) ATTN: WILLIAM F. GRAY JR., ALISON D. BAUER 1310 AVENUE OF
                                          THE AMERICAS NEW YORK NY 10019
GE CAPITAL FRANCHISE FINANCE              C/O THE CORPORATION TRUST COMPANY CORPORATION TRUST CENTER 1209 ORANGE STREET
CORPORATION                               WILMINGTON DE 19801
GE CAPITAL FRANCHISE FINANCE              17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              8377 E HARTFORD DR STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE              C/O DILIGENZ, INC. 6500 HARBOR HEIGHTS PKWY STE 400 MOKILTRO WA 98275
CORPORATION
JFC INTERNATIONAL, INC.                   ATTN: MR. HIDETAKA IINUMA LOS ANGELES CA 90040
KEYBANK NATIONAL ASSOCIATION              127 PUBLIC SQUARE CLEVELAND OH 44114
KEYBANK NATIONAL ASSOCIATION              ATTN: MICHAEL A. AXEL, ESQ ASSISTANT GENERAL COUNSEL & SENIOR VICE PRESIDENT
                                          127 PUBLIC SQUARE SECOND FLOOR CLEVELAND OH 44114-1396
KEYBANK NATIONAL ASSOCIATION              ATTN CARIE BECKER 4910 TIEDEMAN RD BROOKLYN OH 44144
KOHNER, MANN & KAILAS, S.C.               (COUNSEL FOR ECOLAB INC.) ATTN: SAMUEL C. WISOTZKEY WASHINGTON BUILDING
                                          BARNABAS BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI
                                          53212-1059
LAW OFFICE OF SUSAN E. KAUFMAN, LLC       (COUNSEL FOR TAUBMAN LANDLORDS) ATTN: SUSAN E. KAUFMAN, ESQUIRE 919 N. MARKET
                                          STREET, SUITE 460 WILMINGTON DE 19801
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP    (COUNSEL FOR MONTGOMERY COUNTY AND HARRIS COUNTY) ATTN: JOHN P DILLMAN PO BOX
                                          3064 HOUSTON TX 77253-3064
OFFICE OF THE UNITED STATES TRUSTEE       REGION 3 ATTN: LINDA J. CASEY, ESQ. UNITED STATES DEPARTMENT OF JUSTICE J.
                                          CALEB BOGGS FEDERAL BUILDING 844 N. KING STREET, SUITE 2207, LOCKBOX 35
                                          WILMINGTON DE 19801
PEPPER HAMILTON LLP                       (COUNSEL FOR KGA) ATTN: EVELYN J. MELTZER HERCULES PLAZA, SUITE 5100 1313 N.
                                          MARKET STREET WILMINGTON DE 198991709
SINGER & LEVICK, P.C.                     (COUNSEL FOR RED DEVELOPMENT, LLC) ATTN: MICHELLE E SHRIRO, ESQ 16200 ADDISON
                                          ROAD, SUITE 140 ADDISON TX 75001
TN DEPT OF REVENUE                        C/OTN ATTORNEY GENERAL'S OFFICE, BANKRUPTCY DIVISN PO BOX 20207 NASHVILLE TN
                                          37202-0207
TRACY FORTMAN                             C/O ROBERT R. HOPPER & ASSOCIATES, LLC ATTN: JASON JURAN 333 S. 7TH STREET,
                                          SUITE 2450, MINNEAPOLIS MN 55402
TRUE WORLDS FOODS, LLC,                   ATTN: DANIEL GRAY 24 LINK DRIVE ROCKLEIGH NJ 07647
WASHINGTON PRIME GROUP, INC.              ATTN: STEPHEN E. IFEDUBA 180 WEST BROAD STREET COLUMBUS OH 43215


Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 2
                                             Kona Grill, Inc.
                        Case 19-10953-CSS    Doc 459 List
                                              Service Filed 10/16/19        Page 5 of 8
Claim Name                         Address Information
WELLS FARGO                        ATTN ANGELA LAWRENCE 100 W WASHINGTON ST 25TH FL PHOENIX AZ 85003
ZIONS FIRST NATIONAL BANK          ATTN RHETT ANDERSON 1 S MAIN ST STE 1400 SALT LAKE CITY UT 84133-1109




                            Total Creditor count 33




Epiq Corporate Restructuring, LLC                                                                      Page 2 OF 2
Case 19-10953-CSS   Doc 459   Filed 10/16/19   Page 6 of 8




                    EXHIBIT B
         Case 19-10953-CSS    Doc 459   Filed 10/16/19   Page 7 of 8
                KONA GRILL, Inc., et al. – Case No. 19-10953
                   Electronic Mail Master Service List

                  NAME                                     EMAIL
BROOKFIELD PROPERTY REIT INC - ATTN:          bk@brookfieldpropertiesretail.com
KRISTEN N. PATE
TAUBMAN LANDLORDS - ATTN: ANDREW S.           aconway@taubman.com
CONWAY
FROST BROWN TODD, LLC - ATTN: RONALD E.       rgold@fbtlaw.com;
GOLD, A.J. WEBB                               awebb@fbtlaw.com
BEXAR COUNTY (LINEBARGER GOGGAN               sanantonio.bankruptcy@publicans.co
BLAIR & SAMPSON, LLP) - ATTN: DON             m
STECKER
TAUBMAN LANDLORDS - ATTN: SUSAN E.            skaufman@skaufmanlaw.com
KAUFMAN
LINNEBARGER GOGGAN BLAIR & SAMPSON,           dallas.bankruptcy@publicans.com
LLP (COUNSEL FOR TARRANT COUNTY AND
DALLAS COUNTY)
PACHULSKI STANG ZIEHL & JONES LLC             jo'neill@pszjlaw.com
(COUNSEL TO THE DEBTORS) - ATTN: JAMES
E. O'NEILL
SIMON PROPERTY GROUP, LP - ATTN:              rtucker@simon.com
RONALD M. TUCKER
MONZACK MERSKY McLAUGHLIN AND                 bmclaughlin@monlaw.com
BROWDER PA (COUNSEL FOR
INTERNATIONAL ENVIRONMENTAL AND
WASTE MANAGMENT)
ATTN: BRIAN j MCLAUGHLIN ESQ
POLSINELLI PC (COUNSEL FOR GORDON             cward@polsinelli.com
FOOD SERVICE) ATTN: CHRISTOPHER A
WARD
ICE MILLER LLP (COUNSEL FOR GORDON            jason.torf@icemiller.com
FOOD SERVICE) ATTN: JASON M. TORF
BALLARAD SPAHR LLP (COUNSEL FOR THE
LANDLORD CREDITORS) ATTN: LESLIE C            heilmanl@ballardspahr.com;roglenl
HEILMAN,ESQ., LAUREL D. ROGLEN, ESQ.;         @ballardspahr.com,
DUSTIN P. BRANCH ESQP                         branchd@ballardspahr.com
MISSOURI DEPARTMENT OF REVENUE -ATTN:         deecf@dor.mo.gov
STEVEN A. GINTHER
AUSTRIA LEGAL, LLC (COUNSEL FOR               maustria@austriallc.com
WILLISTON HOLDING CO) ATTN: MATTHEW
P. AUSTIRA
GRAY PLANT MOOTY ( COUNSEL FOR                phillip.bohl@gpmlaw.com
WILLISTON HOLDING CO) ATTN: PHILLIP
W.BOHL
KILPATRICK TOWNSEND & STOCKTON LLP            dposner@kilpatricktownsend.com;
(COUNSEL FOR BEN E. KEITH CO) ATTN:           kmoynihan@kilpatricktownsend.com
         Case 19-10953-CSS    Doc 459   Filed 10/16/19    Page 8 of 8
                KONA GRILL, Inc., et al. – Case No. 19-10953
                   Electronic Mail Master Service List

DAVID M. POSNER,
 ESQ., KELLY MOYNIHAND, ESQ.
JASON A. STARKS, ASSISTANT COUNTY             jason.starks@traviscountytx.gov
ATTORNEY (COUNSEL FOR TRAVIS COUNTY)
BAYARD, P.A. (COUNSEL TO UCC) ATTN:           jalberto@bayardlaw.com;
JUSTIN R. ALBERTO, ERIN R. FAY, GREGORY       efay@bayardlaw.com;gflasser@bayar
J. FLASSER                                    dlaw.com
KELLEY DRYE & WARREN LLP (COUNSEL TO          kdwbankruptcydepartment@kelleydr
UCC) ATTN: JAMES S. CARR, JASON R.            ye.com; jcarr@kelleydrye.com;
ADAMS, LAUREN S. SCHLUSSEL                    jadams@kelleydrye.com;
                                              lschlussel@kelleydrye.com
MARICOPA COUNTY ATTORNEY’S OFFICE             muthigk@mcao.maricopa.gov
CIVIL SERVICES DIVISION, (MARICOPA
COUNTY TREASURER) ATTN: PETER MUTHIG
SPECTOR & JOHNSON, PLLC (COUNSEL FOR 3        hspector@spectorjohnson.com
WATERWAY HOLDINGS, LLC), ATTN:
HOWWARD MARC SPECTOR
K. KEITH MCALLISTER ATTORNEY AT LAW           kkmecfactivity@gmail.com
(COUNSEL FOR JFC INTERNATIONAL INC.)
ATTN: K. KEITH MCALLISTER, ESQ.
COLE SCHOTZ P.C. (COUNSE FOR JFC              preilley@coleschotz.com
INTERNATIONAL INC.) ATTN: PATRICK. J
REILLY ESQ
POLSINELLI PC (COUNSEL FOR NORTHAPRK          bdolphin@polsinelli.com;
PARTNERS, LCP) ATTN: BRENNA A. DOLPHIN,       jbillingsley@polsinelli.com
ESQ/
JAMES H. BILLINGSLEY, ESQ
CLEAR CREEK INDEPENDENT SCHOOL                osonik@pbfcm.com
DISTRICT, CITY OF HOUSTON,
THE WOODLANDS METRO CENTER
MUNICIPAL UTILITY DISTRICT
AND THE WOODLANDS ROAD UTILITY
DISTRICT #1
